DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application has been transferred to a new Examiner. The Office Action is being made Non-Final in view of newly added and modified rejections.

Status of Claims
Claims 1-20 are under consideration.
Amendments to the claims filed 1/04/2022 are acknowledged. 

Information Disclosure Statement
The IDS filed 11/07/2019 has been considered by the instant Examiner.  

Priority
Applicants have not filed for benefit or priority. The instant filing date of 11/07/2019 will be used for search and consideration of claims 1-20. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-14 are drawn to a method.
Claims 15-16 are drawn to a computer product, so a manufacture.
Claims 17-20 are drawn to a system of processing circuits, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. dividing the database into two or more independent groups of k-mers, wherein each of the groups comprises a unique set of nodes of the taxonomy, wherein all k-mers of a given node reside in only one of the groups. The instant step can be performed as a mental process and is therefore an abstract idea.
2. removing k-mers common to two or more of the groups, thereby forming two or more modified groups, each of the modified groups containing a unique set of k-mers. The instant step can be performed as a mental process and is therefore an abstract idea. 
3. the modified groups are capable of serving as reference k-mers for computer queries and/or for taxonomic classifications of k-mers of a sample comprising taxonomically unclassified sequenced nucleic acids of one or more organisms. The instant step describes the k-mer data and that the k-mers are unclassified which reads on a mental process and is therefore an abstract idea.
Dependent claims 2-4, 7-9, 11, 12, and 19-20 are drawn to further characterizing the k-mer data and are abstract ideas. 
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite any additional elements that integrate the judicial exception into a practical application. The claims are drawn to organizing k-mer data according to taxonomy, without a practical application.
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Storing data on different computer nodes, as in claim 5.
Storing removed data on a different computer node than modified data, as in claim 6.
Performing a computer query  or taxonomic classification using data in parallel, as in claim 14.
Locating data on a cloud platform, as in claim 18.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because having multiple storage systems, parallel processing and cloud storage is well known, routine and convention technology. These additional elements drawn to storing the data and processing the data do not serve to meaningfully limit the abstract idea and add significantly more to the claimed process of forming k-mer groups for query and taxonomic classification.
Other elements of the method include computer readable storage, processor (claims 15-16), and database (claim 17) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

	 
Claim Rejections - 35 USC § 103
The rejection of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Williams et al. in view of O’Hare et al in the previous Office Action filed 10/28/2021 is withdrawn in view of further consideration upon transfer to a new Examiner. The following rejection is newly set forth upon further search and consideration.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flygare et al.  (US 2018/0365375) in view of Williams et al. (US 2021/0202040).
Flygare et al. teach a database of k-mer sequences (par. 0008) from various organisms, a reference individual or source; taxonomic classification is taught (par. 0008); a Taxonomer database is taught (par. 0176)(i.e. providing a database comprising k-mers of organisms classified to a taxonomy), as in claims 1, 10, 13, 15-17.
Flygare et al. teach k-mer subtraction to identify and retain k-mers that are uniquely diagnostic for a particular node or leaf in the classification database and removing k-mers that are common to multiple nodes or leaves (i.e. removing k-mers common to two or more of the groups, thereby forming two or more modified groups, each modified group containing a unique set of k-mers), as in claims 1, 10, 13 and 15.
Flygare et al. teach a threshold level used to classify reads according the taxonomic group (par. 0013)(i.e. which makes obvious assigning a taxonomic threshold level of the taxonomy), as recited in claims 10, 13 and 16.
Flygare et al. teach binning k-mers in  database (par. 0122) by counting unique-kmers in different taxonomic gene datasets (i.e. which makes obvious a self-consistent taxonomy  which is independent of metadata), as in claim 2.
Flygare et al. teach a computer system where files of sequences are  uploaded and a computer system that is remote (par. 0012); one or more computer processors are taught (par. 0015)(i.e. which makes obvious storing on different computer nodes), as in claims 5-6.
Flygare et al. teach a database with reference sequences used to identify microorganisms (par. 0064)(i.e. which makes obvious using a set of removed k-mers to confirm identification of an organism), as in claim 7.
Flygare et al. teach bacteria, viruses, and fungi at least (par. 0008), as in claim 8.
	Flygare et al. suggest a medical sample by teaching a sample from an individual with a condition needing treatment (par. 0009), as in claim 9.
Flygare et al. teach parallel sequence comparison may comprise comparison with sequences from two or more different taxonomic groups (par. 0070)(i.e. which makes obvious a parallel computer query of taxonomic classification), as in claim 14.
Flygare et al. teach classifying the sequencing read as belonging to a second taxonomic group that is more specific than the first taxonomic group if a measure of similarity between the sequencing read and reference sequence is above a first threshold level and if no similarity exists (i.e. assign a taxonomic threshold level of the taxonomy, wherein it would be obvious to remove k-mers above the threshold level), as in claim 19.
Flygare et al. teach plasmids (par. 0046 and 0081) which are mobile elements as described in the instant specification (page 8, line 5) wherein it would be obvious to remove data not part of the taxonomy, as in claim 20.
Flygare et al. does not specifically teach the limitation of claims 1, 10, 13 and 15-17 reciting dividing the database into independent groups of k-mers wherein each group comprises a unique set of nodes of the taxonomy wherein all k-mers of a given node reside in only one of the groups.
	Flygare et al. does not specifically teach the limitation of claims 1, 10, 13 and 15 reciting that the modified groups are capable of serving as reference k-mers for computer queries or taxonomic classification of k-mers of a sample comprising taxonomically unclassified sequenced nucleic acids of one or more organisms.  Under the standard of Broadest Reasonable Interpretation, this limitation is an intended use. However, it will be treated herein as an active step of querying or classifying with the modified groups.
Flygare et al. also does not teach claims 3, 4, 11, 12 and 18.
Williams et al. teach (Figure 2) information in a k-mer database grouped according to different species and different species in a hierarchical node formation (Figure 4)(i.e. dividing the database into independent groups of k-mers wherein each group comprises a unique set of nodes of the taxonomy wherein all k-mers of a given node reside in only one of the groups), as in claims 1, 13 and 15-17. 
	Williams et al. teach a hash table which is a k-mer database used in computer queries to classify reads into species (par. 0120-0121)(i.e. groups of k-mers serving as computer queries or taxonomic classification of k-mers of a sample comprising taxonomically unclassified sequenced nucleic acids of one or more organisms), as in claim 1, 10, 13 and 15.
	Williams et al. teach whenever a new k-mer occurs, a new space is allocated to the hash table and a unique numerical ID is stored (par. 0090)(i.e. taxonomy is based on genetic distances, the genetic distances are genome-genome distances calculated using the MinHash algorithm), as in claims 3 and 4.
Williams et al. teach KRAKEN that performs an exact match comparison of a database of reference bacterial genes, matches reads and selects a higher taxonomic rank if an exact match between two different species exists (par. 0100 and 0119)(i.e. which suggests a threshold level from a species and selecting a taxonomic threshold level by a machine using artificial intelligence), as in claims 11-12.
Williams et al. teach EzBioCloud database (par. 0105), as in claim 18.
Applying the KSR standard of obviousness to Flygare et al. and Williams et al. it is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the method of taxonomic classification where shared sequences are removed, as taught by Flygare et al. with the teaching of Williams to group different species in a database arranged as a hierarchical set of nodes. The result would amount to the instantly claimed process of dividing k-mers in a database by independent groups and removing k-mers common to two or more groups. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635